Citation Nr: 9934875	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  97-13 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
a psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active air service from March 1991 to July 
1995.  This matter comes to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Phoenix 
Regional Office (RO) March 1996 rating decision which granted 
service connection for a chronic psychiatric disability, 
assigning it a 30 percent rating.  In November 1998, the case 
was remanded to the RO for additional development of the 
evidence.  

By September 1998 rating decision, the RO denied the 
veteran's claim of service connection for a "heart 
condition."  Timely notice of disagreement with regard to 
that matter was received in April 1999, and a statement of 
the case was issued later that month.  A timely substantive 
appeal was not filed by or on behalf of the veteran, and the 
issue of service connection for a "heart condition" is not 
now in appellate status.  38 U.S.C.A. § 7105 (West 1991).


FINDING OF FACT

The veteran's service-connected psychiatric disability is 
manifested by grandiose and paranoid delusions, occasional 
visual hallucinations, nervousness, and impaired abstract 
thinking, judgment, and insight, increasing in severity in 
stressful situations; the disability is well controlled by 
medication, and a GAF score 65 is assigned consistent with 
evidence of mild to moderate impairment.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 30 percent 
for the service-connected psychiatric disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.132, Diagnostic Code 9210 (1996); 38 C.F.R. § 4.130, 
Diagnostic Code 9210 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's claim of a rating in 
excess of the currently assigned 30 percent for his service-
connected psychiatric disability is well grounded,  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990), as it stems from the rating 
initially assigned by the RO at the time of the March 1996 
grant of service connection for the disability.  Shipwash v. 
Brown, 8 Vet. App. 218 (1995).  Once determined that a claim 
is well grounded, VA has a duty to assist in the development 
of evidence pertinent to the claim.  38 U.S.C.A. § 5107(a).  
Pertinent clinical data have been associated with the claims 
file, including current data sufficient to address the merits 
of the veteran's claim; thus, the duty to assist has been 
satisfied in this case.

Under applicable criteria, disability ratings are determined 
by application of a schedule of ratings based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  VA has a duty to consider all 
regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed 
in appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim, 
as opposed to a new claim for increase.  Fenderson v. West, 
12 Vet. App. 119 (1999).

On the other hand, where entitlement to compensation has 
already been established, disagreement with an assigned 
rating is a new claim for increase, based on facts different 
from a prior final claim.  Suttmann v. Brown, 5 Vet. App. 
127, 136 (1993); Proscelle v. Derwinski, 2 Vet. App. 629, 
631-32 (1992) (in a claim for increased rating, appellant 
claims the disability has increased in severity since a prior 
final decision).  In such claims, the present level of 
disability is of primary concern; although a review of the 
recorded history of a disability is required to make a more 
accurate evaluation, past medical reports do not have 
precedence over current findings.  38 C.F.R. § 4.2 (1999); 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Service connection for a psychiatric disability was granted 
by RO rating decision in March 1996, and a 30 percent 
evaluation was assigned.  That decision was based on the 
veteran's service medical records showing in-service 
treatment of the disability as manifested by symptoms 
including religious preoccupation and bizarre behavior.  

On VA psychiatric examination in May 1996, the veteran denied 
experiencing psychotic symptoms but described experiencing 
symptoms suggestive of preferential thinking, unusual 
beliefs, and delusions.  On examination, the speech was rapid 
and insight was limited, but mood was euthymic; there was no 
evidence of hallucinations, paranoid ideation, suicidal or 
homicidal ideations, or though-broadcasting.  Psychotic 
disorder, not otherwise specified, was diagnosed, and Global 
Assessment of Functioning (GAF) score 60 was assigned.  

Hospitalization records from Charter Behavioral Health System 
in June 1996, reveal treatment associated with the veteran's 
symptoms of increasing psychotic thought processes, increased 
stress associated with school attendance (he was in his last 
year of college in pursuit of a bachelor's degree), and 
inability to care for himself.  The veteran indicated that he 
experienced memory and concentration impairment and decreased 
energy, motivation, and interests.  He denied feeling 
depressed, hopeless, helpless, or worthless, but he was 
anhedonic.  He had strong religious delusions, ideas of 
reference, and hallucinations.  During hospitalization, 
schizophrenia was diagnosed; GAF score of 40 noted at the 
time of hospital admission improved to 55 at the time of 
discharge.  At the time of discharge, he was noted to have 
been "somewhat" impaired due to delusions and isolative 
behavior.

Medical records from Luke Air Force Base (AFB) from April to 
October 1996 reveal intermittent outpatient treatment 
associated with the veteran's psychiatric disability.

On VA psychiatric examination in January 1998, including a 
review of the claims file, the veteran indicated that he felt 
tired and experienced sharp pains, that he tried to live a 
normal life, and that he believed that he would never "get 
back to normal," noting that he received ongoing psychiatric 
treatment.  He indicated that he participated in VA 
vocational rehabilitation program and took college courses in 
the past, noting that he wanted to return to school.  On 
examination, there was no evidence of memory impairment or 
disorientation, but his speech was vague and hesitant; 
continuity of thought revealed rambling and some irrelevant 
responses; the range of affect was broad but his mood was 
fearful.  Psychotic disorder, not otherwise specified, was 
diagnosed and a GAF score 55 was assigned.  

Medical records from Luke AFB from July 1997 to August 1998 
reveal intermittent treatment associated with the veteran's 
psychiatric disability.  In October 1997, he indicated that 
he recently returned to school and was beginning to 
experience considerable pressure and inability to cope; it 
was recommended that he discontinues school as his 
psychiatric disability appeared to exacerbate when he faced 
"extreme stressors."  In December 1997, he reported that he 
was symptoms-free for about a year but continued to use his 
medication (indicating that he wished to discontinue 
medication).  In February 1998, he indicated that he was 
doing well and was compliant with his medication, and that he 
did not exhibit signs or symptoms of psychosis.  

Pursuant to the November 1998 Board remand, a VA psychiatric 
examination was performed in February 1999, including a 
review of the claims file.  The veteran indicated that he was 
under stress and recently experienced an episode of visual 
hallucinations, but he noted that his symptoms decreased as 
long as he regularly took his medication; reportedly, he was 
mildly depressed, sad, and poorly motivated, but he denied 
experiencing any severe symptoms such as suicidal ideation.  
On examination, his memory was intact; he was oriented in all 
spheres, but his speech was notably rapid and thought 
processes showed some flight of ideas and rambling; there was 
some evidence of delusions and visual hallucinations; 
abstract thinking, judgment, and insight were fair, and his 
mood was nervous and expansive.  Psychotic disorder, not 
otherwise specified, controlled by medication, was diagnosed, 
and GAF score 65 was assigned.  The examiner indicated that 
the veteran had a psychotic disorder that encompassed 
grandiose delusions, possible paranoid delusions, and one 
report of a visual hallucination; his condition appeared well 
controlled through medication and counseling, but his 
symptoms increased when he faced stressful situations; it 
could be potentially productive of significant functional 
impairment; a GAF score of 65 was assigned, and the examiner 
noted that it reflected mild to moderate symptoms; it was 
further reported that he was able to attend school and had 
some meaningful interpersonal relationships.

The veteran's Chapter 31 vocational rehabilitation folder 
reveals that he is currently enrolled at a university, 
studying biology, and he plans to earn a Bachelor of Science 
degree in the Spring of 2000.

The VA Schedule of Ratings for Mental Disorders was amended 
and re-designated as 38 C.F.R. § 4.130 (1999), effective 
November 7, 1996.  Under the new regulation, the criteria for 
evaluation of mental disorders has changed.  The veteran's 
service-connected psychiatric disability is currently 
evaluated under the rating criteria in effect prior to 
November 7, 1996, 38 C.F.R. § 4.132, Diagnostic Code 9210 
(atypical psychosis), and a 30 percent rating is assigned 
consistent with evidence of definite impairment of social and 
industrial adaptability.

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that a liberalizing change in a regulation during the 
pendency of a claim must be applied if it is more favorable 
to the claimant, and if the Secretary has not enjoined its 
retroactive application.  Marcoux v. Brown, 10 Vet. App. 3, 6 
(1996), citing Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  

The RO has reviewed the veteran's claim under both the old 
and new rating criteria applicable to mental disabilities.  
Some of the criteria under the old regulations may be more 
liberal than under the new criteria; accordingly, the Board 
will also consider this case under both rating criteria.

Under regulations in effect prior to November 7, 1996, a 100 
percent rating was assignable under Diagnostic Code 9210, 
where there was evidence of active psychosis manifestations 
of such extent, severity, depth, persistence or bizarreness 
as to produce total social and industrial inadaptability.  A 
70 percent rating was warranted under Code 9210 where there 
was evidence of lesser symptomatology such as to produce 
severe impairment of social and industrial adaptability.  If 
there was evidence of considerable impairment of social and 
industrial adaptability, a 50 percent rating was warranted 
under Code 9210.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms in that 
section were "quantitative" in character, and invited the 
Board to "construe" the term "definite" in a manner which 
quantifies the degree of impairment for purposes of meeting 
the statutory requirement that the Board articulate its 
reasons or bases for its decision.  38 U.S.C.A. § 7104(d)(1) 
(West 1991).  The VA General Counsel concluded subsequently 
that the term "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability which is 
"more than moderate but less than rather large."  VA O.G.C. 
Prec. Op. No. 9-93 (Nov. 9, 1993).

Under regulations in effect on and after November 7, 1996, a 
30 percent evaluation is provided for psychotic disorder, not 
otherwise specified, under Diagnostic Code 9210 where there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is warranted if there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

On review of the veteran's file, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 30 percent for the veteran's service-connected 
psychiatric disability.  Using first the old criteria, the 
evidence does not reflect that there is considerable 
impairment of social and industrial adaptability; although 
the veteran continues to manifest symptoms associated with 
his psychiatric disability, including delusions, occasional 
visual hallucinations, nervousness, and impaired abstract 
thinking, judgment, and insight, increasing in stressful 
situations, he is shown to function well while he is on 
medication and with ongoing outpatient treatment.  Although 
he was briefly hospitalized in 1996 due to symptoms 
associated with his service-connected disability (at which 
time a GAF of 40-55 was assigned) and is shown to have 
interrupted his education for a period of time due to stress, 
he is now again enrolled in school and plans to obtain his 
degree by the Spring of 2000.  He was thoroughly examined by 
VA in February 1999 and a GAF of 65 was assigned; the 
examiner indicated such score reflected mild to moderate 
impairment (although the examiner suggested there was a 
potential of deterioration if the veteran were not involved 
with pharmacological treatment and psychotherapy); the 
entirety of the evidence reveals that he is able to maintain 
focused and goal-oriented in vocational and social settings.  

Based on a through review of all of the pertinent evidence of 
record, the Board finds that the currently assigned 30 
percent rating for the veteran's service-connected 
psychiatric disability adequately reflects the level of 
severity of such disability; the term "definite" impairment 
of social and industrial adaptability used in the "old" 
Diagnostic Code 9210, the presence of which warrants a 30 
percent disability rating, represents a degree of social and 
industrial inadaptability which is more than moderate.  See 
VA O.G.C. Prec. Op. No. 9-93 (Nov. 9, 1993).  In this case, 
the evidence clearly does not show that the degree of the 
veteran's social and industrial inadaptability is 
"considerable" (which, under Code 9210, is greater than 
"more than moderate" as "considerable" inadaptability 
warrants a 50 percent rating), as related functional 
impairment is shown to be mild to moderate.

Using the new criteria, the Board also finds that an 
evaluation in excess of 30 percent for the veteran's 
psychiatric disability is not warranted, as he does not 
exhibit symptoms required for the next greater evaluation.  
38 C.F.R. § 4.130.  As shown by the evidence of record, 
including VA psychiatric examination in February 1999, he 
clearly continues to exhibit symptoms including delusions, 
occasional visual hallucinations, nervousness, difficulty 
dealing with stressful situations, and impaired judgment, 
abstract thinking, and insight.  However, there is no 
evidence showing that his disability is productive of 
impairment due to symptoms such as flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, memory impairment, or difficulty in 
establishing and maintaining effective work and social 
relationships.  As indicated on VA psychiatric examination in 
February 1999, he is able to attend school (which is 
confirmed by evidence in his Vocational Rehabilitation 
folder) and has some meaningful interpersonal relationships.  
Thus, his symptoms overall are deemed most nearly compatible 
with the rating criteria for no more than a 30 percent 
evaluation.  38 C.F.R. § 4.130, Diagnostic Code 9210 (1999).  

In the November 1998 remand, the Board requested the RO to 
consider application of 38 C.F.R. § 3.321(b)(1) to the 
veteran's increased rating claim.  However, as no evidence of 
an exceptional disability picture was suggested on VA 
psychiatric examination in February 1999 (at which time the 
veteran was noted able to attend school) or otherwise shown 
by the record, the RO concluded that the November 1998 remand 
questions had been adequately addressed.  The Board is 
cognizant of the holding of the Court in Stegall v. West, 
11 Vet. App. 268 (1998), that a remand by the Board confers 
on the claimant, as a matter of law, the right to compliance 
with the remand orders; however, the Board believes that its 
November 1998 remand was fully satisfied under the 
circumstances in this case as applicability of 38 C.F.R. 
§ 3.321(b)(1) is not evident.

The Board stresses that the preponderance of the evidence is 
against the veteran's increased rating claim, and it presents 
no question as to which of two evaluations should be applied.  
Thus, the provisions of 38 C.F.R. § 4.7 (1999) are 
inapplicable.


ORDER

A rating in excess of 30 percent for the service-connected 
psychiatric disability is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

